Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed defendant’s appeals from Supreme Court’s June 2013 order and September 2013 judgment, dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain a motion from the Appellate Division order dismissing appeals to that Court from an order and judgment entered on default (see CPLR 5511); motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the order does not finally determine the action within the meaning of the Constitution. Motion for poor person relief dismissed as academic.